Depue, J.
(dissenting).
The decree in this case is, first, “ that the said lands were conveyed to and held by the said Celine M. Duvale under and pursuant to an agreement that the same should be held by her in trust for herself and her husband during their joint lives, and for the survivor of them, his or her heirs or assigns;” and, second, “that the same were held subject to an agreement made by the defendant, Celine M. Duvale, to devise the said lands by her will to the complainant, his heirs and assigns.” The first part of this decree adjudges that the said tracts of land are held upon a joint estate for the husband and wife during their joint lives, with a limitation over in fee to the survivor. It is by no means clear from the opinion of the vice-chancellor that he reaches this conclusion upon the theory of a resulting trust or in virtue of some agreement between the husband and wife with *387respect to the title conveyed to her. This part of the decree cannot be sustained on the ground of a resulting trust. A resulting trust arising from the payment of the consideration by the one party — the conveyance being made to another — arises at the instant the deed is taken, and the legal title being vested in the grantee, the equitable estate becomes, ipso facto, vested immediately in the cestui que trust. The consideration for this conveyance was paid wholly by the husband. If the doctrine of a resulting trust applies to this case, the husband would have taken an estate in fee immediately upon the execution and delivery of the deed to the wife. No estate jointly in the cestui que trust and the grantee could arise except from the joint payment by husband and wife, each paying some aliquot part of the consideration. Cutler v. Tuttle, 4 C. E. Gr. 549; Wheeler v. Kirtland, 8 C. E. Gr. 13, 22; Thalman v. Canon, 9 C. E. Gr. 127; Shroser v. Isaacs, 1 Stew. Eq. 320; Krauth v. Thiele, 18 Stew. Eq. 407, 409; Midmer v. Midmer’s Executors, 11 C. E. Gr. 299, 304; Jamison v. Miller, 12 C. E. Gr. 587, 591.
Nor would a resulting trust arise in case of a conveyance to the wife on the mere payment of the consideration by the husband. Where a husband pays the consideration of the purchase of lands and has the conveyance made to his wife, the presumption is that a gift or settlement was intended, and a resulting trust will not arise in his favor from such payment; and the proof which in such cases shall overcome the presumption of gift to the wife must be of facts antecedent to, or contemporaneous with, the purchase, or else immediately afterwards, so as to be in fact part of the same transaction, and the proof, to have that effect, must be equally satisfactory and explicit with the proof required to establish a resulting trust. Read v. Huff, 13 Stew. Eq. 230. The case relied on to overcome the presumption that this conveyance was by way of a gift to the wife consists in evidence of an arrangement between the husband and wife that she should devise the property to him by her last will. Such an arrangement would leave in the wife an estate for her life as her own property separate and apart from her husband. I agree with the chief-justice that this part of the decree cannot be sustained.
*388With respect to the other part of the decree, I think there-was evidence to justify the vice-chancellor in finding, as a matter of fact, that the transaction between the husband and wife with respect to the first purchase was that she was to take title to-that tract on an agreement that she would devise that tract to-her husband by her last will. So far I concur in the opinion-of the chief-justice. But I am unable to find in the evidence any warrant for applying that agreement to the subsequent purchases. The vice-chancellor, in his opinion, deals with the agreement between husband and wife as made expressly with respect to the first lot. He draws the other property within the scope of that agreement, on the theory that the agreement covered-all accessions to the original lot. On this theory he deduces an implication against the presumption of a gift in such transactions-between husband and wife which is not justified. Each one of these purchases must rest upon its own circumstances, and the-inference that there was an actual agreement between husband and wife that subsequent conveyances, which are presumed to have been gifts, should have been made and taken upon a similar express trust, is unwarranted. The court is dealing with title to lands held under the usual muniments of title; and I agree with and adopt the remarks of 'Vice-Chancellor Van Fleet, in Midmer v. Midmer’s Executors, supra, that “nothing short of certain, definite, reliable and convincing proof will justify the court in divesting one of title to lands evidenced by a regular deed, and putting it in another.” That rule of law .is founded upon principles which are necessary to give certainty and security to legal titles. In my judgment it is applicable to this case. There does not appear in the evidence, nor is the fact so found by the vice-chaucellor, that, with respect to the last two purchases, there was any agreement whatever between the husband and wife with respect to the terms and conditions on which title for those parcels should be taken in her name.
I shall vote to affirm that part of the decree declaring that the defendant holds title to the lands described as the first purchase, subject to an agreement to devise the same to her husband, and to reverse the residue of the decree.
*389As to concurrence in the opinion as to the first tract:
Yea — The Chief-Justice, Depue, Garrison, Gummere, Lippincott, Ludlow, Van Syckel, Adams, Bogert, Hendrickson, Nixon—11.
Nay — None.
As to concurrence in the opinion as to the second tract:
Yea — The Chief-Justice, Garrison, Lippincott, Ludlow, Bogert, Nixon—6.
Nay—Depue, Gummere, Van Syckel, Adams, Hendrickson—5.
As to concurrence in the opinion as to the third tract:
Yea—The Chief-Justice, Garrison, Lippincott, Ludlow, Bogert, Nixon—6.
Nay—Depue, Gummere,Van Syckel, Adams, Hendrickson—5.
For reversal of decree—The Chief-Justice, Depue, Garrison, Gummere, Lippincott, Ludlow, Van Syckel, Adams, Bogert, Hendrickson, Nixon—11.
For affirmance—None.